Exhibit FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered into as of February 3, 2009 among nFinanSe Inc., a Nevada corporation (“Parent”), and nFinanSe Payments Inc., a Nevada corporation(together with Parent, on a joint and several basis, the “Borrowers”), the Lenders (as defined in the Loan Agreement (as defined below)), and Ballyshannon Partners, L.P., a Pennsylvania limited partnership, acting as agent (in such capacity, and any successor thereto, the “Agent”). WHEREAS, Borrowers, Agent and Lenders entered into a Loan and Security Agreement dated
